This action was brought to enjoin the erection of a building under a building permit issued March 3, 1924. If was sought by Emelia Pritz to enjoin from going into effect, the building permit which was in the name of Frank Messer, agent, and Jacob Warm and the Beldvidere Building Co. The prayer was that said defendants be perpetually enjoined from proceeding with or continuing, making or completing as not complying with the Zoning Ordinance of said city, any apartment building by virtue of above mentioned permit, or an apartment in accordance with alleged plans and specifications filed with the Building Commissioner of Cincinnati.
In the Superior Court of Cincinnati the erection was enjoined as prayer for. Error was prosecuted by Messer and the Court of Appeals dismissed the petition of Pritz, assessing her with costs of the case.
Pritz’s sole contention is that she is entitled to injunctive relief, because the application for a building permit, together with plans and specifications filed, did not comply with the conditions precedent to the issuance of a building permit under the Building Code.
George Hauser, the Building Commissioner of Cincinnati, and one of the defendants in error, contends that the case should be dismissed on the ground that Pritz in her petition prays that the permit issued on March 31, 1924, be revoked and annulled; but says nothing as to subsequent permits issued. He claims that Messer has already started erection, on a permit dated Dec. 26, 1924.